CLARK, Judge.
The evidence is not sufficient to show that defendant-operator was violating any of the provisions of the speed statute, G.S. 20-141. His speed was 35 to 40 miles per hour, well under the maximum speed limit of 55 miles per hour; and it cannot be reasonably inferred that the speed was greater than reasonable and prudent under the existing conditions. Trooper Smith testified, without objection or motion to strike by plaintiff, that he considered the speed of 35 to 40 miles per hour to be a safe speed for the existing conditions.
Nor can it be reasonably inferred from the evidence that defendant-operator failed to keep a reasonable lookout. The water flow across the paved surface of the highway, about 18 to 20 feet wide, was a thin film about one-eighth inch deep. Without question, the heavy rain covered the highway surface with a film of water. Under the existing conditions the evidence, when considered in the light most favorable to plaintiff, does not disclose that defendant-operator was negligent in that he failed to see the water flow or that he should have seen it in time to avoid it. Trooper Smith saw the flow only because from his past experience of skidding through the water he knew its location.
That the operating defendant lost control of his vehicle when it entered the water flow and skidded is not in itself evidence of negligence in failing to maintain proper control. In Clodfelter v. Wells, 212 N.C. 823, 195 S.E. 11 (1938), the automobile driven by the defendant during a rain suddenly skidded off the road and overturned several times and injured the plaintiff, a passenger. The court affirmed the nonsuit, stating: “ ‘Skidding may occur without fault, and when it does occur it may likewise continue without fault for a considerable space and time. It means a partial or complete loss of control of the car under circumstances not necessarily implying negligence. Hence, plaintiff’s claim that the doctrine of res ipsa loqmtur applies to the present situation is not well founded.’ ” 212 N.C. at 828.
*546In Webb v. Clark, 264 N.C. 474, 141 S.E. 2d 880 (1965), the defendant-driver was operating his vehicle at a speed of about 35 m.p.h., the maximum speed limit in that area. There were wet places on the highway that looked like ice or water in shady places. The court affirmed the judgment of nonsuit and stated, “Plaintiff’s evidence does not show that the condition of Highway 103 in the area where the skidding began and occurred was such that skidding could be reasonably anticipated, and does not show that the speeding of the automobile was caused by any failure of defendant to keep a proper lookout and to exercise reasonable care and precaution to avoid it.” 264 N.C. at 478-9.
In Lewis v. Piggott, 16 N.C. App. 395, 192 S.E. 2d 128 (1972), plaintiff was riding in a vehicle operated by the defendant about midnight when the car hit a place where some water was running across the road. The car skidded off the road and hit a tree. The court affirmed the directed verdict granted by the trial court. The court pointed out that when a motor vehicle leaves the highway for no apparent cause the doctrine of res ipsa loquitur will apply to make out a prima facie showing of negligence. However, this doctrine of res ipsa loquitur does not apply where the cause of the accident is shown, and that the cause of the skidding was shown to be water on the road. “An inference of driver negligence cannot be made from an accident when the plaintiff’s own testimony is that there was nothing wrong with defendant’s driving.” 16 N.C. App. at 397.
Finally, construing the evidence in the light most favorable to the plaintiff, the evidence is not sufficient to make out a prima facie case of actionable negligence. The evidence does not disclose that the defendant-operator could have reasonably anticipated a water flow which would cause him to skid and lose control of his vehicle.
No error.
Chief Judge Brock concurs.